Title: From George Washington to Benjamin Lincoln, 1 September 1782
From: Washington, George
To: Lincoln, Benjamin


                        Dear Sir
                            Head Quarters Verplanks point 1st Septr 1782
                        
                        I was yesterday honored with your favors of the 19t and 22d ulto. I shall order a particular enquiry to be made into the Auditor and Comptrollers observations upon the issues of provisions and shall inform you of the result.I think it necessary to inclose you the Copies of letters which I have lately received from Brigadier General Clinton 30th Augt and 25:28th Augt Colo. Shepard on the subject of the promotions to which they conceive themselves intitled, with my answer to the latter 25th Augt—You will perceive, that they put their continuance in service, upon the determination of Congress to promote them or not—It is therefore much to be wished that such determination could be had, that they might either be satisfied or know at once that their expectations are in vain. Colo. Van Schaick of the York Line keeps himself out of service upon the same principles.These matters put me into a disagreeable situation—I am both to force an Officer into service who conceives himself injured in his Rank, and I cannot at the same time look upon myself justified in permitting him to remain at home till his case may be decided upon.I inclose a Copy of a final and compleat arrangement of the Captains of the Massachusetts line, confirmed in General Orders of the 3d of May last—Be pleased to order new Commissions to be issued agreeable to the several Numbers and Dates.The late New York papers announce the evacuation of Charles town as a matter which would certainly take place soon after the 7th of August—I have upon this information written to Major Genl Smallwood and Colo. Butler to send forward to this Army the Recruits of Maryland and Pennsylvania which are at Annapolis and Carlisle. I enclose the letter under flying seals to you, that you may take the sense of Congress upon the matter before the orders are carried into execution.Congress having determined what troops should compose the Southern Army, I do not think myself absolutely at liberty to withdraw these which are already there or to stop the reinforcements intended for them without first consulting Congress and which I mean to do thro’ you—So long ago as the 18th of March last, I calculated, from appearances, upon the evacuation of the southern States, and I then wrote to General Greene to hold himself in readiness to march to the Northward the moment such an event should seem certain. In my Idea the Infantry appertained to the two Carolinas and Georgia will be sufficient to be left in the southern Quarter—The South Carolina Regiment of Artillery having been refirmed, it may be thought necessary to leave the small remains of Harrison’s and late procters there. It will be necessary also to consider what Corps of Horse shall remain—If Armands Legion have not yet moved from Charlottesville—They certainly ought not to proceed. After having consulted Congress and made the proper arrangements you will be good and to inform Major Genl Greene of the results that he may govern himself accordingly—The difficulty and enormous expence of supporting Troops to the southward are sufficient inducements to draw off as many from thence as we possibly can.The whole Army, the Garrison of West point excepted, which is left under the command of Major Genl Knox, moved down to this Ground yesterday—I have sent Major Genl Lord Stirling to Albany to take the command of the two Continental Regiments and the Sate Troops upon the Northern Frontier—The York and jersey lines have joined me here. I have the honor &c.
                        
                            
                        
                    I have recd yours of the 28th ulto inclosing a list of The passengers wanting to go to So. Carolina: I shall make the necessary application to Sir Guy Carleton.